                                                         Case 2:18-cv-02141-APG-PAL Document 26 Filed 02/07/19 Page 1 of 2



                                                     1 VERNON A. NELSON, JR., ESQ.
                                                       Nevada Bar No.: 6434
                                                     2 THE LAW OFFICE OF VERNON NELSON
                                                       9480 S. Eastern Ave., Ste. 252
                                                     3 Las Vegas, NV 89123
                                                       Tel.: 702-476-2500
                                                     4 Fax.: 702-476-2788
                                                       E-mail: vnelson@nelsonlawfirmlv.com
                                                     5 Attorney for Plaintiff

                                                     6
                                                                                       UNITED STATES DISTRICT COURT
                                                     7
                                                                                               DISTRICT OF NEVADA
                                                     8
                                                         VERNON NELSON,                                       Case No.: 2:18-cv-02141-APG-PAL
                                                     9
                                                                                Plaintiff,
                                                    10
                                                         v.                                                        PLAINTIFF VERNON NELSON’S
                                                    11                                                               NOTICE OF SETTLEMENT
THE LAW OFFICE OF VERNON NELSON




                                                       CAPITAL ONE, N.A. aka CAPITAL ONE
                                                    12 FINANCIAL CORPORATION, aka                                   Complaint filed: November 7, 2018
                                                       CAPITAL ONE SERVICES, LLC, EQUIFAX
                                                    13 INFORMATION SERVICES, LLC,
                                  ATTORNEY AT LAW




                                                       EXPERIAN INFORMATION SOLUTIONS,
                                                    14 INC. AND TRANSUNION, LLC

                                                    15                          Defendants.

                                                    16          PLEASE TAKE NOTICE that Plaintiff Vernon Nelson and Defendant Equifax Information
                                                    17 Services, LLC (“Equifax”) have reached an agreement on all material terms required to settle all of

                                                    18 Plaintiff’s claims against Equifax pending in this action. The parties anticipate that the performance

                                                    19 of the terms of the settlement agreement will be completed within forty-five (45) days of the date of

                                                    20 this notice, at which time the parties shall file a Stipulation for Dismissal with prejudice of the claims

                                                    21 asserted against Equifax.

                                                    22          Dated this 7th day of February, 2019.
                                                    23                                                        THE LAW OFFICE OF VERNON NELSON
                                                    24                                                        By: /s/ Vernon A. Nelson, Jr., Esq._____
                                                                                                              VERNON A. NELSON, JR., ESQ.
                                                    25                                                        Nevada Bar No. 6434
                                                                                                              9480 S. Eastern Avenue, Suite 252
                                                    26                                                        Las Vegas, Nevada 89123
                                                                                                              Attorneys for Plaintiff
                                                    27

                                                    28
     Case 2:18-cv-02141-APG-PAL Document 26 Filed 02/07/19 Page 2 of 2



 1                                   CERTIFICATE OF SERVICE

 2          Pursuant to Federal Rule of Civil Procedure 5(b), I hereby certify that I am an employee of

 3 THE LAW OFFICE OF VERNON NELSON and that on this 7th day of February, 2019, I caused

 4 the document PLAINTIFF VERNON NELSON’S NOTICE OF SETTLEMENT to be served

 5 through the Court's CM/ECF system addressed to:

 6 Jeremy J. Thompson, Esq.
   CLARK HILL PLLC
 7 3800 Howard Hughes Parkway, Suite 500
   Las Vegas, Nevada
 8 Email: JThompson@ClarkHill.com

 9
     Attorneys for Equifax Information Services LLC
10
                                                          /s/ Coreene Drose______________
11                                                        An Employee of THE LAW OFFICE OF
                                                          VERNON NELSON
12

13

14        IT IS ORDERED that the settling parties shall have until March 25, 2019, to either file
15    a stipulation to dismiss with prejudice, or a joint status report advising when the
      stipulation to dismiss will be filed.
16
         Dated: February 11, 2019
17                                                        ___________________________
                                                          Peggy A. Leen
18
                                                          United States Magistrate Judge
19

20

21

22

23

24

25

26

27

28

                                                      2
